Citation Nr: 1111012	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from June 1988 to October 1988 and from September 1989 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for PTSD and assigned a 30 percent initial evaluation, effective from October 5, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this case, the Veteran contends that her service-connected PTSD is worse than originally evaluated by VA in October 2006.  Additionally, although the record contains VA outpatient mental health records, such records are also dated no later than 2007.  Therefore, the Board finds that the claim must be remanded because more current VA outpatient mental health records may be available and a new VA examination is necessary to determine the current nature and extent of the Veteran's service-connected PTSD.  Such information would be useful in the de novo adjudication of the Veteran's claim.

The Board finds that statements contained in the record, including in the Veteran's December 2006 Notice of Disagreement and in her August 2007 VA Form 9 (Substantive Appeal), can be construed as raising the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted. Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify and assist provisions with respect to her claim of entitlement to TDIU.  The Veteran should be requested to complete a provided VA Form, 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for her PTSD since October 2005.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any ongoing VA treatment records.

3.  After completion of the above, the Veteran should be afforded a VA examination by the appropriate examiner(s), to determine the current severity of her service-connected PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner and must be reviewed in conjunction with the examination; such review must be noted in the examination report.

All necessary tests should be performed.  All current manifestations of the service-connected PTSD should be noted, with a description of the severity.  A Global Assessment of Functioning (GAF) Scale score should be assigned based solely on the PTSD.

The examiner must also provide a clinical opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD, renders her unable to engage in substantially gainful employment consistent with her education and occupational history.  The Veteran's age should not be considered in rendering the opinion.  The examiner should provide a complete rationale for the opinion expressed.

4.  Thereafter, the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond.  Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  

The RO must also adjudicate the issue of entitlement to a TDIU.  If the claim remains denied, the Veteran and her representative must be provided a Statement of the Case. Only if the Veteran submits a timely substantive appeal as to the issue, should it be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

